Case 1:21-cv-22475-JEM Document 9 Entered on FLSD Docket 08/02/2021 Page 1 of 1




                           United States District Court
                                     for the
                           Southern District of Florida

 Larkin Emergency Physicians, LLC,         )
 Plaintiff,                                )
                                           )
 v.                                        ) Civil Action No. 21-22475-Civ-Scola
                                           )
 Aetna Life Insurance Company,             )
 Defendant.                                )

                                  Transfer Order
       This civil action involves facts and issues that are substantially similar to
 an earlier-filed action pending before United States District Court Judge Jose
 E. Martinez bearing the case number 21-22472-Civ-Martinez. In keeping with
 Internal Operating Procedure 2.15.00 of this Court, the judges involved have
 determined that that this action should be transferred to the judge to whom
 the earlier-filed action is assigned. Subject to Judge Martinez’s consent, the
 Court directs the Clerk to transfer this case to Judge Martinez, consistent with
 Internal Operating Procedure 2.15.00.
       Done and ordered in Miami, Florida, on July 29, 2021.

                                             _______________________________
                                             Robert N. Scola, Jr.
                                             United States District Judge


       After reviewing this matter, I accept the transfer of this action, and order
 that all future filings in this action bear the case number 21-22475-Civ-
 Martinez, indicating the judge to whom all filings should be routed or
 otherwise brought for attention.
       This transfer is accepted in Miami, Florida, on August 2, 2021.




                                             ________________________________
                                             Jose E. Martinez
                                             United States District Judge
